DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 February 2022 has been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott P Zimmerman on 9 March 2022.
The application has been amended as follows: in claim 1, the second receiving limitation states “a minimum number of the multiple passwords”. The claim is amended to have the word “multiple” removed from this limitation.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Eldridge et al., USPN 5,787,169, discloses a method, executed by a device that encrypts an electronic data (claim 2), the method including receiving, by the device, passwords associated with users (column 2 lines 22-38), each password of the passwords associated with a corresponding user of the users (column 4 lines 30-36), receiving, by the device, a first selection representing a minimum number of the multiple passwords (column 2 lines 38-45), receiving, by the device, a second selection .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
References Cited
Jueneman et al., USPN 2008/0263363, discloses a method of reconstituting a key from a plurality of secrets (abstract), and further discloses the ability to change one of the secrets (0031), but is not seen as reading on the claimed method of changing a user password. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JACOB LIPMAN/Primary Examiner, Art Unit 2434